DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.     
Applicant argues that Zhao fails to disclose the limitation “a control terminal of the third transistor is connected to a control line, and a control terminal of the fourth transistor is connected to the control line” recited in amended claim 1. Based on FIG. 2 of this application, applicant asserts that it is clear that the control terminal of the third transistor T3 and the control terminal of the fourth transistor T4 are fed with the same signal because they are connected to the same control line EM rather than two separate control lines segment.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control terminal of the third transistor T3 and the control terminal of the fourth transistor T4 are fed with the same signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, applicant states that from FIG. 2 of this application, it could be seen that a control terminal of the third transistor T3 and a control terminal of the fourth transistor T4 are connected to a control line EM.
 	Note that the claim does not recite “directly” connected. Since the term “connected” could be interpreted as “directly” or “indirectly” connected, Zhao teaches  a third transistor (T5 in Fig. 1), wherein a control terminal of the third transistor (T5 in Fig. 1) is connected to a control line (EM1 in Fig. 1), a first 
Furthermore, applicant argues that a careful review of Fig. 1 of Zhao’s disclosure suggests that the control terminal of the third transistor T5 is connected to a control line EM1 while the control terminal of the fourth transistor T6 is connected to another control line EM2, and because the control line EM1 and the control line EM2 provide separate signals with different timings as shown in Fig. 2, the control line EM1 is not analogous with the control EM2. Examiner respectfully disagrees.
 	Note that the claim does not recite “directly” connected. Since the term “connected” could be interpreted as “directly” or “indirectly” connected, Zhao teaches  a third transistor (T5 in Fig. 1), wherein a control terminal of the third transistor (T5 in Fig. 1) is connected to a control line (EM1 in Fig. 1), a first terminal of the third transistor (T5 in Fig. 1) is connected to a supply voltage line (VDD in Fig. 1), a second terminal of the third transistor (T5 in Fig. 1) is connected to the first terminal of the driving transistor (T1 in Fig. 1),  a fourth transistor (T6 in Fig. 1), wherein a control terminal of the fourth transistor (T6 in Fig. 1) is connected to the control line (EM1 in Fig. 1), a first terminal of the fourth transistor (T6 in Fig. 1) is connected to the second terminal of the driving transistor (T1 in Fig. 1), and a second terminal of the fourth transistor (T6 in Fig. 1) is connected to a second terminal of the light-emitting element (D1 in Fig. 1), as claimed. 
 	Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control line provide same signals with the same timings to the control terminal of the third transistor T3 and a control terminal of the fourth transistor T4) are not recited in the rejected claim(s).   
 	Therefore, Zhao et al. teaches claim 1 as noted in the office action below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 109064975 A, attached English machine translation is used in this rejection).
 	As to claim 1, Zhao et al. teaches a pixel compensation circuit (Abstract: pixel has a compensation function), comprising:
 	a light-emitting element (D1 in Fig. 1), wherein a first terminal of the light-emitting element is connected to a common voltage line (VSS in Fig. 1);
 	a driving transistor (T1 in Fig. 1)  configured to drive the light-emitting element to emit light ([0042]: current flows through the light-emitting diode D1 to make the light-emitting diode D1 emit light);
 	a first transistor (T2 in Fig. 1), wherein a control terminal of the first transistor is connected to a first scan line (SCAN in Fig. 1) , a first terminal of the first transistor is connected to a data line (Data in Fig. 1), and a second terminal of the first transistor (T2 in Fig. 1) is connected to a second terminal of the driving transistor (T1 in Fig. 1);

 	a third transistor (T5 in Fig. 1), wherein a control terminal of the third transistor (T5 in Fig. 1) is connected to a control line (EM1 in Fig. 1), a first terminal of the third transistor (T5 in Fig. 1) is connected to a supply voltage line (VDD in Fig. 1), a second terminal of the third transistor (T5 in Fig. 1) is connected to the first terminal of the driving transistor (T1 in Fig. 1);
 	a fourth transistor (T6 in Fig. 1), wherein a control terminal of the fourth transistor (T6 in Fig. 1) is connected to the control line (EM1 in Fig. 1), a first terminal of the fourth transistor (T6 in Fig. 1) is connected to the second terminal of the driving transistor (T1 in Fig. 1), and a second terminal of the fourth transistor (T6 in Fig. 1) is connected to a second terminal of the light-emitting element (D1 in Fig. 1); and
 	a storage capacitor (C1 in Fig. 1), wherein a first terminal of the storage capacitor (C1 in Fig. 1) is connected to the supply voltage line (VDD in Fig. 1), a second terminal of the storage capacitor (C1 in Fig. 1) is connected to the second terminal of the second transistor (T3 in Fig. 1) and the control terminal of the driving transistor (T1 in Fig. 1).
 	As to claim 10, Zhao et al. teaches a display device ([0045]), comprising:
 	a plurality of pixel units ([0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 1 (see rejection for claim 1);
 	a scan driving circuit ([0045]: scan driver) configured to provide a scan signal for the pixel compensation circuit (Abstract; [0045]: One end of the scan signal line is connected to the scan signal end of each row of pixel circuits);

 	a control driving circuit configured a control signal for the pixel compensation circuit (Abstract; [0045]: light-emitting controller provides a light-emitting control signal to the pixel circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 109064975 A) in view of Lin et al. (US 2020/0226978 A1).
 	As to claim 2, Zhao et al. teaches the pixel compensation circuit of Claim 1, wherein the pixel compensation circuit further comprises a fifth transistor (T8 in Fig. 1), but does not explicitly disclose wherein a control terminal of the fifth transistor is connected to a second scan line, the second scan line provides a second scan signal to the control terminal of the fifth transistor, and the fifth transistor is configured to be turned on under control of the second scan signal to pull down an electric potential at the control terminal of the driving transistor to a low electric potential.
 	However, Lin et al. wherein a control terminal of the fifth transistor (Toxide in Figs. 3 and 10) is connected to a second scan line (314-1 in Figs. 3 and 10), the second scan line (314-1 in Figs. 3 and 10) provides a second scan signal to the control terminal of the fifth transistor (Toxide in Figs. 3 and 10), and the fifth transistor (Toxide in Figs. 3 and 10) is configured to be turned on under control of the second 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhao et al. such that a control terminal of the fifth transistor  is connected to a second scan line, the second scan line provides a second scan signal to the control terminal of the fifth transistor, and the fifth transistor is configured to be turned on under control of the second scan signal to pull down an electric potential at the control terminal of the driving transistor to a low electric potential as taught by Lin et al. in order to lower display mura and artifact and improve display effect.
	
 	As to claim 3, Zhao et al. teaches the pixel compensation circuit as discussed above, but does not explicitly disclose wherein a first terminal of the fifth transistor is connected to a first reset voltage line, and a second terminal of the fifth transistor is connected to the control terminal of the driving transistor.
 	However, Lin et al. teaches wherein a first terminal of the fifth transistor (Toxide in Fig. 10) is connected to a first reset voltage line (309 in Fig. 10), and a second terminal of the fifth transistor(Toxide in Fig. 10)  is connected to the control terminal of the driving transistor (Tdrive in Fig. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhao et al. with a first terminal of the fifth transistor connected to a first reset voltage line, and a second terminal of the fifth transistor connected to the 

 	As to claim 4, Zhao et al. teaches the pixel compensation circuit as discussed above, but does not explicitly disclose wherein the pixel compensation circuit further comprises a sixth transistor wherein a control terminal of the sixth transistor is connected to a third scan line, the third scan line provides a third scan signal to the sixth transistor, and the sixth transistor is configured to be turned on under control of the third scan signal to pull down an electric potential at the second terminal of the light-emitting element to a low electric potential.
 	However, Lin et al. teaches wherein the pixel compensation circuit further comprises a sixth transistor (Tar in Fig. 10) wherein a control terminal of the sixth transistor (Tar in Fig. 10) is connected to a third scan line (314-3’ in Fig. 10), the third scan line (314-3’ in Fig. 10) provides a third scan signal to the sixth transistor (Tar in Fig. 10), and the sixth transistor (Tar in Fig. 10) is configured to be turned on under control of the third scan signal to pull down an electric potential at the second terminal of the light-emitting element to a low electric potential ([0088]: anode reset transistor Tar has a source terminal coupled to Node4, and gate terminal configured to receive scan control signal SC3(n+1);[0098-0099]: As shown in FIG. 13, anode reset voltage Var may be tuned from a nominal voltage level Var_nom during the refresh frame to an adjusted voltage level Var_adj during the vertical blanking frame).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhao et al. such that a control terminal of the sixth transistor is connected to a third scan line, the third scan line provides a third scan signal to the sixth transistor, and the sixth transistor is configured to be turned on under control of the third scan signal to pull down an electric potential at the second terminal of the light-emitting element to a low electric potential as taught by Lin et al. in order to lower display mura and artifact and improve display effect.

 	As to claim 5, Zhao et al. teaches the pixel compensation circuit as discussed above, but does not explicitly disclose wherein a first terminal of the sixth transistor is connected to a first reset line, and a second terminal of the sixth transistor is connected to the second terminal of the light-emitting element.
 	However, Lin et al. teaches wherein a first terminal of the sixth transistor (Tar in Fig. 10) is connected to a first reset line (308’ in Fig. 10), and a second terminal of the sixth transistor (Tar in Fig. 10) is connected to the second terminal of the light-emitting element (304 in Fig. 10). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhao et al. such that a first terminal of the sixth transistor is connected to a first reset line, and a second terminal of the sixth transistor is connected to the second terminal of the light-emitting element as taught by Lin et al. in order to lower display mura and artifact and improve display effect.

 	As to claim 6, Zhao et al. in view of Lin et al. teaches the pixel compensation circuit of Claim 4, wherein a supply voltage provided by the supply voltage line (Zhao et al., VDD in Fig. 1) is larger than a common voltage provided by the common voltage line (Zhao et al., VSS in Fig. 1;[0042]).

 	As to claim 7, Zhao et al. in view of Lin et al.  teaches the pixel compensation circuit of Claim 4, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the driving transistor are all thin film field effect transistors (Zhao et al., [0013]: thin film transistors).


 	a plurality of pixel units (Zhao et al., [0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 2 (see rejection for claim 2);
 	a scan driving circuit (Zhao et al., [0045]: scan driver) configured to provide a scan signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the scan signal line is connected to the scan signal end of each row of pixel circuits);
 	a data driving circuit (Zhao et al., [0045]: data driver) configured to provide a data signal voltage for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the data signal line is connected to the data signal input end of each column of pixel circuits); and
 	a control driving circuit configured a control signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: light-emitting controller provides a light-emitting control signal to the pixel circuit).

 	As to claim 12, Zhao et al. in view of Lin et al. teaches a display device (Zhao et al., [0045]), comprising:
 	a plurality of pixel units (Zhao et al., [0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 3 (see rejection for claim 3);
 	a scan driving circuit (Zhao et al., [0045]: scan driver) configured to provide a scan signal for the pixel compensation circuit (Abstract; [0045]: One end of the scan signal line is connected to the scan signal end of each row of pixel circuits);
 	a data driving circuit (Zhao et al., [0045]: data driver) configured to provide a data signal voltage for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the data signal line is connected to the data signal input end of each column of pixel circuits); and


 	As to claim 13, Zhao et al. in view of Lin et al. teaches a display device (Zhao et al., [0045]), comprising:
 	a plurality of pixel units (Zhao et al., [0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 4 (see rejection for claim 4);
 	a scan driving circuit (Zhao et al., [0045]: scan driver) configured to provide a scan signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the scan signal line is connected to the scan signal end of each row of pixel circuits);
 	a data driving circuit (Zhao et al., [0045]: data driver) configured to provide a data signal voltage for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the data signal line is connected to the data signal input end of each column of pixel circuits); and
 	a control driving circuit configured a control signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: light-emitting controller provides a light-emitting control signal to the pixel circuit).

 	As to claim 14, Zhao et al. in view of Lin et al. teaches a display device (Zhao et al., [0045]), comprising:
 	a plurality of pixel units (Zhao et al., [0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 5 (see rejection for claim 5);
 	a scan driving circuit (Zhao et al., [0045]: scan driver) configured to provide a scan signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the scan signal line is connected to the scan signal end of each row of pixel circuits);

 	a control driving circuit configured a control signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: light-emitting controller provides a light-emitting control signal to the pixel circuit).

 	As to claim 15, Zhao et al. in view of Lin et al. teaches a display device (Zhao et al., [0045]), comprising:
 	a plurality of pixel units (Zhao et al., [0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 6 (see rejection for claim 6);
 	a scan driving circuit (Zhao et al., [0045]: scan driver) configured to provide a scan signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the scan signal line is connected to the scan signal end of each row of pixel circuits);
 	a data driving circuit (Zhao et al., [0045]: data driver) configured to provide a data signal voltage for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the data signal line is connected to the data signal input end of each column of pixel circuits); and
 	a control driving circuit configured a control signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: light-emitting controller provides a light-emitting control signal to the pixel circuit).

 	As to claim 16, Zhao et al. in view of Lin et al. teaches a display device (Zhao et al., [0045]), comprising:
 	a plurality of pixel units (Zhao et al., [0045]: pixel circuits), wherein each of the pixel units comprises the pixel compensation circuit of Claim 7 (see rejection for claim 7);

 	a data driving circuit (Zhao et al., [0045]: data driver) configured to provide a data signal voltage for the pixel compensation circuit (Zhao et al., Abstract; [0045]: One end of the data signal line is connected to the data signal input end of each column of pixel circuits); and
 	a control driving circuit configured a control signal for the pixel compensation circuit (Zhao et al., Abstract; [0045]: light-emitting controller provides a light-emitting control signal to the pixel circuit).

Allowable Subject Matter
Claims 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 8, the prior art of record does not disclose applicant’s claimed invention:
“A driving method for a pixel compensation circuit, comprising: at a first stage, turning on a fifth transistor and a sixth transistor, turning off a first transistor, a second transistor, a third transistor, a fourth transistor, and a driving transistor, resetting a control terminal of the driving transistor to a first reset voltage, and resetting a second terminal of a light-emitting element to a second reset voltage;
at a second stage, turning on the first transistor, the second transistor, and the driving transistor, turning off the fifth transistor and the sixth transistor, and providing a data signal voltage to a first terminal of the first transistor through a data line, wherein at this time, a voltage at the control terminal of the driving transistor is a sum of the data signal voltage and a threshold voltage of the driving transistor, and a voltage stored by the storage capacitor is equal to the threshold voltage of the driving transistor; and at a third stage, turning on the third transistor and the fourth transistor, turning off the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STACY KHOO/Primary Examiner, Art Unit 2624